DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 5-11 are allowed.
The closest reference is Horiba, Ltd. (JP-62-195747) which discloses a centrifugal sedimentation type particle size distribution measuring device comprising: a cell holding body (i.e., disk 4) that holds a cell (4a, 4b) in which a measurement sample is housed and that is rotated by a rotating mechanism (5), a case (1) that has a housing space in which the cell holding body (4) is housed in a rotatable manner, and a cooling heat exchanger (i.e., air inlet 15, air passage leading 10, fans 12 and 9) for cooling the cell (4a, 4b). However, Horiba fails to disclose a supply channel that supplies a gas cooled by the cooling heat exchanger to the housing space, wherein one end of the supply channel is connected to an inside of the housing space and the other end of the supply channel is connected to an outside of the housing space in a radial direction, and the cooled gas is supplied to the housing space from the one end of the supply channel, and the gas in the housing space circulates through the supply channel.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a supply channel that supplies a gas cooled by the cooling heat exchanger to the housing space, wherein one end of the supply channel is connected to an inside of the housing space and the other end of the supply channel is connected to an outside of the housing space in a radial direction, and the cooled gas is supplied to the housing space from the one end of the supply channel, and the gas in the housing space circulates through the supply channel”, in combination with the rest of the limitations of claim 1.
	Claims 5-11 are dependent on claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 16, 2022